Morton, J.
The facts of this case show conclusively that i* was the intention of Joshua Mather to deliver the deed, upon which the plaintiffs rely, to Mr. Corliss for them, absolutely, and not as an escrow. He delivered it for said grantees to said *571Corliss, who so received it and kept it till delivered by him to the grantees. This deed took effect, and vested the estate thereby conveyed in the plaintiffs, from the delivery to Corliss. The case of Foster v. Mansfield, 3 Met. 412, is a conclusive authority upon this point, and renders further discussion of it unnecessary.
There being a valid delivery of the deed, all the covenants in it took effect and became binding upon the grantor. Among these covenants is the following: “ I also agree and covenant with said grantees that I will, or my executors or administrators shall, pay to said grantees, for the use and benefit of said grantees and the owner of the other undivided fourth part of the property aforesaid, as a firm in carrying on the business of manufacturing at said mill under the firm name of John Mather & Company, the sum of fifteen thousand dollars in bills receivable.” The only objection urged to the validity of this covenant is, that it is not supported by a sufficient consideration.
It is not necessary to determine whether the facts agreed show an adequate consideration ; because, the covenant being under seal, the consideration cannot be inquired into. The elementary principle applies, that a seal implies a consideration, or, in other words, the existence of a consideration is conclusively presumed from the nature of the contract. Page v. Trufant, 2 Mass. 159. The plaintiffs are therefore entitled to recover in this action the amount named in the covenant. As no time for the payment of the amount was fixed in the covenant, the defendant was not in default until demand was made upon him, and therefore the plaintiffs are entitled to interest only from the date of their demand.
Unless the parties agree, the case is to be sent to an assessor to determine the amount for which judgment shall be rendered”,

Judgment for the plaintiffs.